DETAILED ACTION
This office action is in response to the application filed on 03/16/2022. Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/842,531 filed on 05/02/2019.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 16/864,743 now U.S. patent No. 11,044,462. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 U.S. patent No. 11,044,462.

Instant Application
U.S. patent application 11,044,462
Claim 1: A computer-implemented method for training a depth estimation model comprising: for each image pair of a plurality of image pairs: generating, by the depth estimation model, depth prediction values for pixels of a first image, obtaining depth hint values for the pixels of the first image,
Claim 1: A computer-implemented method comprising: receiving an image of a scene; inputting the image into a depth estimation model that was trained by a process comprising: accessing training image data comprising a plurality of image pairs, each image pair comprising a first image and a second image
projecting a second image onto the first image based on the depth prediction values to generate a model synthetic frame, projecting the second image onto the first image based on the depth hint values to generate a hinted synthetic frame,
projecting the second image onto the first image based on the depth prediction values for the pixels of the first image to generate a model synthetic frame; projecting the second image onto the first image based on the depth hint values for the pixels of the first image to generate a hinted synthetic frame
and calculating an overall loss for the image pair as a combination of a primary loss, based on a comparison of the model synthetic frame to the first image, and a hinted loss, based on a comparison of the hinted synthetic frame to the first image; and adjusting parameters of the depth estimation model to minimize the overall losses of the image pairs.
and calculating an overall loss for the image pair, wherein contribution of a given pixel in the first image to the overall loss is determined based on whether the primary loss value or hinted loss value is smaller, wherein the contribution of a first pixel in the first image with a hinted loss value smaller than a primary loss value comprises the primary loss value and a supervised depth loss value based on a depth prediction value and a depth hint value for the first pixel; adjusting the parameters of the depth estimation model based on the overall losses of the image pairs;


Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection, set forth in this Office action. Allowable subject matter not found in the prior art “and calculating an overall loss for the image pair as a combination of a primary loss, based on a comparison of the model synthetic frame to the first image, and a hinted loss, based on a comparison of the hinted synthetic frame to the first image; and adjusting parameters of the depth estimation model to minimize the overall losses of the image pairs”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481